Exhibit 10.8
FIRST AMENDMENT TO LEASE
This First Amendment to Lease (this “First Amendment”) is entered into effective
as of April 18, 2005 (the “Effective Date”) by and between Hub Properties Trust,
a Maryland real estate investment trust (“Landlord”), and DIGITALGLOBE, INC., a
Delaware corporation (“Tenant”).
R E C I T A L S
A. K/B Fund IV, a Delaware general partnership (“K/B”) and Tenant entered into
that certain Lease dated on or about March 19, 2004 (the “Lease”), whereby
Landlord leased to Tenant and Tenant leased from Landlord certain real property
and improvements as described more particularly in the Lease.
B. Landlord succeeded to the interest of K/B under the Lease.
C. Landlord and Tenant desire to modify the Lease as provided herein.
D. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease. The term “Lease” as used in the
Lease and in this First Amendment shall mean the Lease as amended by this First
Amendment.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Deletion of Contract Lien Provision. Paragraph 16(c) of the Lease is hereby
amended by deleting the text therein in its entirety and inserting
“[Intentionally Deleted]” in its place. Notwithstanding anything in the Lease to
the contrary, the deletion of Paragraph 16(c) of the Lease is hereby deemed to
be effective as of the date Landlord and Tenant originally entered into the
Lease.
2. Letter of Credit. Concurrently with the execution of this First Amendment,
Tenant shall deliver to Landlord, as collateral for the full and faithful
performance by Tenant of all of its obligations under the Lease, an irrevocable
and unconditional negotiable letter of credit, substantially in the form
attached as Exhibit “A” hereto and made a part hereof, in favor of Landlord in
the amount of One Million Two Hundred Fifty-One Thousand Nine Hundred and Four
Dollars ($1,251,904.00), and Landlord shall refund the cash security deposit
being held under Section 2(c) of the Lease. Item 7 of the Basic Lease Provisions
is hereby increased to $1,251,904.00 and Section 2(c) of the Lease shall be
amended to add the following to the end thereof:
Tenant shall have the right to post the Security Deposit in the form of a letter
of credit (the “Letter of Credit”), which shall (a) be unconditional and
irrevocable and otherwise in form and substance reasonably satisfactory to
Landlord; (b) permit multiple draws; (c) be issued by a commercial bank
reasonably acceptable to Landlord (provided that Landlord hereby approves U.S.
Bank); (d) be made payable to, and expressly transferable and assignable at no
charge by, Landlord; (e) be payable at sight upon presentment of a sight draft
accompanied by a certificate of an officer of Landlord stating either that
Tenant is in default under this Lease or that Landlord is otherwise permitted to
draw upon such Letter of Credit under the express terms of this Lease, and the
amount that Landlord is owed (or is permitted to draw) in connection therewith;
and (f) expire not earlier than the ninety

 

 



--------------------------------------------------------------------------------



 



(90) days following the expiration of the term of this Lease, provided however
such Letter of Credit may expire one (1) year following date of issuance but in
such case Tenant shall deliver a replacement Letter of Credit and subsequent
replacement Letters of Credit not less than thirty (30) days prior to the
expiration of any existing Letter of Credit so that the original Letter of
Credit or a replacement thereof (each of whose expiration date shall be not
earlier than one year from issuance) shall be in full force and effect
throughout the term of this Lease and for a period of at least ninety (90) days
thereafter. Tenant shall maintain the Letter of Credit in the amount of the
Security Deposit and shall deliver to Landlord any replacement Letter of Credit
not less than thirty (30) days prior to the expiration of the then current
Letter of Credit. Notwithstanding anything in this Lease to the contrary, any
grace period or cure periods which are otherwise applicable under Paragraph
12(a) hereof, shall not apply to Tenant’s obligation to maintain the Letter of
Credit as provided above, and, specifically, if Tenant fails to comply with the
requirements of subsection (f) above or if Tenant shall fail to maintain the
Letter of Credit in the full amount of the Security Deposit after any draw
thereon by Landlord, Landlord shall have the immediate right to draw upon the
Letter of Credit in full and hold the proceeds thereof as a cash security
deposit. Landlord may use, apply or retain the proceeds of the Letter of Credit
to the same extent that Landlord may use, apply or retain any cash security
deposit, as set forth herein. Subject to Landlord’s compliance with the terms
hereof, Landlord may draw on the Letter of Credit, in whole or in part, at
Landlord’s election. If Landlord draws against the Letter of Credit, Tenant
shall, within five (5) days after notice from Landlord, provide Landlord with
either an additional Letter of Credit in the amount so drawn or an amendment to
the existing Letter of Credit restoring the amount thereof to the amount
initially provided. Tenant hereby agrees to cooperate promptly, at its expense
with Landlord to execute and deliver to Landlord any modifications, amendments
and replacements of the Letter of Credit, as Landlord may reasonably request to
carry out the terms and conditions hereof.
3. Binding Effect. This First Amendment shall be binding upon the parties hereto
and their successors and assigns. The captions and headings in the Lease are for
convenience only and shall not be construed as part of the Lease. Except as
herein modified or amended, the provisions, conditions and terms of the Lease
shall remain unchanged and in full force and effect.
4. Counterparts. This First Amendment may be executed in counterparts, all of
which shall constitute one and the same instrument.
5. Ratification. The Lease, as amended by this First Amendment, is hereby
ratified, confirmed and approved and remains in full force and effect.
6. In addition to all other limitations contained in the Lease, as amended
hereby, Landlord hereby notifies Tenant that the Declaration of Trust of Hub
Properties Trust provides, and Tenant agrees, that no trustee, officer,
director, general or limited partner, member, shareholder, beneficiary, employee
or agent of Landlord (including any person or entity from time to time engaged
to supervise and/or manage the operation of Landlord) shall be held to any
liability, jointly or severally, for any debt, claim, demand, judgment, decree,
liability or obligation of any kind (in tort, contract or otherwise) of, against
or with respect to Landlord or arising out of any action taken or omitted for or
on behalf of Landlord.

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first set forth above.
LANDLORD:
HUB PROPERTIES TRUST

         
By:
  /s/ Jennifer B. Clark
 
Jennifer B. Clark    
 
  Senior Vice President    

TENANT:
DIGITALGLOBE, INC.,
a Delaware corporation

         
By:
  /s/ Bettina Eckerle
 
Name: Bettina Eckerle    
 
  Its:       General Counsel    

 

-3-